coveannien entivies division department of the treasury internal_revenue_service washington d c apr uniform issue list se t bp ra tl legend taxpayer a ira b financial_institution c account d financial_institution e account f account g financial_institution h amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated october and date january and date from your authorized representative in which you have request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that her failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to her mental and physical conditions which impaired her ability to manage her financial affairs taxpayer a further represents that amount has not been used for any purpose in taxpayer a maintained ira b an individual_retirement_account ira under sec_408 of the code taxpayer a represents that she was dissatisfied with the investment performance of ira b and desired to transfer amount to an ira because maintained with a different financial_institution of uncertainty about how to complete the transaction taxpayer a financial_institution c taxpayer a met with a financial consultant at financial_institution c and requested assistance with the direct_rollover of amount taxpayer a was informed that financial_institution c would be unable to complete a direct_rollover and recommended that she transfer the funds to her checking account and then rollover the funds to an ira on b taxpayer a transferred amount to her checking account account d maintained with financial_institution e on went on-line with the intention to purchase two ira certificates of deposit cd with financial_institution h however due to the confusing nature of the on-line instructions amount was deposited in accounts f and g amount both non-ira accounts the error was not discovered until taxpayer's _ tax_return was being prepared in total when taxpayer a visited ’ in addition to the confusing nature of the on-line instructions taxpayer a represents she is disabled and suffers from several medical and psychological problems which prevented her from discovering her mistake in a timely manner the ruling_request is accompanied by several letters from her psychotherapist that explains taxpayer a’s conditions and their affect on her ability to manage her financial affairs including her inability to complete the rollover based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her medical and psychological disorders which impaired her ability to manage her financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from is granted a period of days from the issuance of this letter ira b taxpayer a ruling to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about i d at - sincerely yours cote a wcthed manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
